Citation Nr: 1111480	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-32 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.  The Veteran also has Reserve service with the Air Force from March 1975 to November 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal form a February 2005 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  

In October 2009, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's bilateral hearing loss is attributable to acoustic trauma during service.  

3.  The Veteran's tinnitus is attributable to acoustic trauma during service.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Giving the benefit of the doubt to the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veteran Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II.  Decision

The Veteran contends that service connection is warranted for his bilateral hearing loss and tinnitus.  At the October 2009 hearing, the Veteran testified that he was exposed to excessive noise from loud engines while serving on the flight line during his military service.  He admitted to wearing chemical warfare protection while working on the flight line, but he experienced exposure to background noise from the aircrafts, ranging from 100 to 140 decibels.  He further added that grenades and artillery simulators exposed him to acoustic trauma.  The Veteran asserts that service connection is warranted for his bilateral hearing loss and tinnitus.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection for sensorineural hearing loss (an organic disease of the nervous system) may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide:

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

This regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss).  

The Board notes that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6 (2010).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2010).  

It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As mentioned above, the Veteran served on active duty from May 1968 to May 1971 with Reserve duty from March 1975 to November 1997.  Review of the Veteran's service treatment records reveals no complaints, treatment, or diagnosis of bilateral hearing loss or tinnitus during the Veteran's period of active duty.  However, beginning in November 1993, it was noted that the Veteran exhibited "some high frequency hearing loss with elevated background noise" on his November 1993 report of medical history, and the examining physician diagnosed him with a "mild bilateral hearing deficit[,]" as stated on the November 1993 report of medical examination.  Thereafter, audiometric testing conducted in August 1994, June 1995, and November 1997 hearing conservation examination reports to having ringing in the ears and difficulty with hearing.  

Post service treatment records show continuing complaints and treatment for both bilateral hearing loss and tinnitus.  In January 2005, a VA examiner opined that the Veteran's bilateral high frequency hearing loss is not the result of his active military service because hearing conservation data shows that the Veteran presented normal hearing thresholds up to 1993.  The VA audiologist further added that the reported tinnitus is also not related to the Veteran's active military service because it was approximately 15 years after separation from service that it became constant.  

Because the January 2005 VA examiner failed to consider the Veteran's Reserve service in rendering his opinion, an additional VA examination was afforded to the Veteran.  As such, in April 2010, the Veteran underwent a second VA examination for his bilateral hearing loss and tinnitus.  The Veteran reported noise exposure in service because he constantly flew helicopters.  He admitted to not having any hearing protection and on one occasion, experienced a sudden temporary loss of hearing.  During his Reserve duty, the Veteran stated that he was exposed to grenade and artillery simulators, and one simulator caused him to become deaf for approximately three days.  The Veteran further added that he was exposed to a variety of noise including turbine engines and auxiliary power units (APUs) for approximately 110 to 160 days a year.  With regards to his tinnitus, the Veteran informed the VA examiner that the ringing began after working with H60s in 1991, and has been constant since that time.  

After audiological testing, the VA examiner diagnosed the Veteran with tinnitus and normal hearing through 1500 Hertz, sloping from a mild to severe sensorineural bilateral hearing loss.  The VA examiner opined that the Veteran's hearing loss and tinnitus is most likely caused by or a result of acoustic trauma while in the military.  She explained that based upon a review of the claims file, there was no documented shift in hearing while the Veteran was on active duty; however, there was documented evidence of hearing problems while on Reserve duty.  The VA examiner concluded that this shift during Reserve duty supports the conclusion that the Veteran's hearing loss and tinnitus are most likely caused by service in the Air Force Reserves.  

Based on the foregoing, the Board finds that there is both positive and negative evidence of record.  While the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma, the Board notes that in written statements as well as during testimony at the October 2009 hearing, the Veteran reported working on the flight line during his Reserve duty, which exposed him to an extremely noisy environment.  Additionally, even though the January 2005 VA examiner concluded that the Veteran's bilateral hearing loss and tinnitus were not related to his active military service, the April 2010 VA examiner opined that both disabilities were attributable to his Reserve duty because of clear documentation of hearing problems on Reserve duty.  The Board also notes that the Veteran's statements have been deemed credible based and that he is competent to give evidence about observable symptoms, such as hearing loss and ringing of the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

Based on the aforementioned positive and negative evidence of record, the Board finds that the evidence is in equipoise.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt exists because the approximate balance of positive and negative evidence, both qualitatively and quantitatively, does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the appeal is allowed.  



ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


